DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 3/12/21, with respect to the rejection(s) of claims 1, 2, 5, 12, 20, 21, 38, 43, 60, 74, and 75 under 102 have been fully considered and are persuasive.  Applicant argues that Benenson does not teach and every element of amended claim 1, at least because Benenson fails to provide an “activatable/repressible” promoter (see page 16, lines 4-9).  Applicant further argues that operably linking the nucleotide sequence encoding the output molecule to an activatable/repressible promoter, as recited in claim 1, is a feature not described in Benenson and as described in the specification (See page 13, lines 18-21 and 21-22), Benenson does not teach the claimed invention.  NOTE: U.S. Patent No. 9,458,509 is the issued patent for the pre-grant publication US 20130202532.  Therefore, the rejection has been withdrawn because applicant amended claim 1 to require the limitation (or repressed by the first repressor of (ii)(b)).  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 (a first signal circuit comprising a first activator/repressible promoter that is activated by the first activator of (i) or repressed by the first repressor of (ii)(b)).



Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  For example, see page 67.  Please review the specification for any other hyperlinks or codes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 12, 20, 21, 38, 42, 43, 60, 74, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson (US 20130202532) taken with Collins (US 20130009799).
‘532 teaches a classifier circuit comprises one or more sensor circuits comprising a promoter sequence operably linked to a sequence that encodes for a transcriptional activator product and a sequence encoding one or more miRNA target sequences; sensor circuits comprising a promoter sequence operably linked to a repressor sequence and a sequence that encodes one or more microRNA target sequences, wherein these sequences are different than the ones in the first sensor; and a signal circuit comprising a promoter operably linked to an output sequence and a sequence that encodes at least one microRNA target sequence for the miRNA in the first sensor.  See pages 1-4, 15-17, 57 and 249-251 and Figures 4A and 5A.  The 
Page 33 of the specification discloses, “… a promoter is an “inducible promoter”, which refer to a promoter that is characterized by regulating (e.g., initiation or activating) transcriptional activity when in the presence of, influenced by or contacted by an inducer signal.”  “Thus, a signal that regulates transcription of a nucleic acid refers to an inducer signal that acts on an inducible promoter.”  “A signal that regulates transcription may activate or inactivate transcription, depending on the regulatory system used.”  See page 33, line 29-page 34, line 14 of Benenson.
Benenson does not specifically teach using a repressible/activatable promoter in the classifier.  
However, at the time of the effective filing date, activatable/repressible promoters were known to a person of ordinary skill in the art as exemplified by Collins (pages 19-23 and 44-51).  Collins teaches that activatable/repressible promoters can be used by a person of ordinary skill in the art where both repressible and activatable expression of 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Benenson taken with Collins, namely to arrive at the claimed invention.  Cell classifier circuits can distinguish between different cell states depending on specific cellular markers.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the activatable/repressible promoter compared to other promoters to determine which promoter is more efficient at output of molecular markers or proteins.  In addition, these types of promoters can be used where both repressible and activatable expression of a sequence is required (page 23 of Collins).  A person of ordinary skill in the art would possess the knowledge that these types of promoters would be a useful tool for designing artificial networks that require the ability to integrate multiple signals with opposite effect.  The promoter could be use in tuning gene expression levels and responses.  See also MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 42, 43, 60, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 15, 16, 18, 20, 22, 26, 29, 31, 38, 39, 55, 56, 59 and 65-66 of copending Application No. 16,528,697 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a cell state classifier having the similar structural limitations. A person of ordinary skill in the art would have been motivated to make a library comprising the cell state classifiers to study multiple sequences all at once. One of ordinary skill in the art would have been motivated to make a cell comprising the cell state classifier to study the function of the classifiers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive.
Applicant argues that the earliest effective filing date of the instant application is 7/31/17 and the earliest effective filing date of ‘697 is 8/1/18 and according to MPEP 804I.B.1(b), the examiner should withdraw the rejection since it is the only rejection remaining.
Applicant’s argument is not found persuasive because this rejection is not the only rejection remaining in the application and the rejection remains for the reasons of record.

s 1, 42, 43, 60, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 21, 22, 26, 28, 29, 31, 33, 37, 50-54, 57, 60, 63, and 64 of copending Application No. 16,528,772 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a cell state classifier having the similar structural limitations. A person of ordinary skill in the art would have been motivated to make a library comprising the cell state classifiers to study multiple sequences at the same time. One of ordinary skill in the art would have been motivated to make a cell comprising the cell state classifier to study the function of the classifiers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive because applicant does not address the merits of the rejection.

Claims 1, 2, 8, 12, 20, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,458,509 in view of Collins (‘799). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a cell state classifier having the similar structural limitations.  There can be multiple second sensor circuits, multiple target sites to optimize control the second activator.  A person of ordinary skill in the art 
The only differences is that the claims from ‘509 do not specifically recite that the promoter is an activatable/repressible promoter.
However, at the time of the effective filing date, activatable/repressible promoters were known to a person of ordinary skill in the art as exemplified by Collins (pages 19-23).  Collins teaches that activatable/repressible promoters can be used by a person of ordinary skill in the art where both repressible and activatable expression of an operably linked sequence is required (page 23).  Collins further teaches that library can be made to study the function of cells (pages 6-7).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘509 with the teaching of Collins, namely to use an activatable/repressible promoter in the construct, to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the activatable/repressible promoter compared to other promoters to determine which promoter is more efficient at producing an output signal.  In addition, these types of promoters can be used where both repressible and activatable expression of a sequence is required (page 23 of Collins).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.




Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive because the applicant does not address the merits of the rejection based on ‘509.  Now, the claims of ‘509 are combine with Collins. 

Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mazumder et al. (Nucleic Acids Research 2014, 42, pages 9514-9522) teaches that activatable/repressible promoters were known in the prior art and are a useful form of signal integration and can serve as a component in regulatory networks, including feedback controllers.
Lapique et al. (Nature Chemical Biology, Vol. 10, pages 1020-1030, 2014) teach making and using biosensors for cell type classification (e.g., Figure 5d)..

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635